



COURT OF APPEAL FOR ONTARIO

CITATION: Direk v. Ontario (Attorney
General), 2014 ONCA 216

DATE: 20140321

DOCKET: C57834

MacFarland, Rouleau and Lauwers JJ.A.

BETWEEN

Ural Direk, Ertug Direkoglu, Kemal Direkoglu and
Elif Direkoglu

Applicants

(Appellants)



and

Attorney
General of Ontario;

Toronto
Police Services Board

(Respondents)



Ural Direk and Kemal Direkoglu, acting in person

Josh Hunter, for the respondent Attorney General of
Ontario

Ansuya Pachai, for the respondent Toronto Police
Services Board

Heard: March 7, 2014

On appeal from the order of Justice David G. Stinson of
the Superior Court of Justice, dated September 20, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellants appeal the order of Stinson J. permanently staying the
Counter Application they have issued in the Superior Court of Justice Court
File CV-09-386582.  In paragraph 27 of his reasons, the motion judge summarizes
the basis for his decision and concluded that the Direks Counter-Application
has no reasonable prospect of success.  We see no error in that determination.
The appeal is dismissed. Approval of the order is dispensed with. No costs.


